Citation Nr: 1530241	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for left foot disability, including bone spurs or left heel pain.

2.  Entitlement to service connection for right foot disability, including arthritis of the first metatarsophalangeal (MTP) joint. 



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in his March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at a local VA office.  In January 2015, a Veteran Service Representative at the Veterans Service Center contacted the Veteran to set a travel board hearing date.  In that telephone conversation, the Veteran withdrew his hearing request and asked that the Board review his file and make a decision on the record.  This conversation is documented in the January 2015 report of general information in the file before the Board.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014); see Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (finding an oral statement, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement).

The Board also notes that the Veteran's appeal is timely.  Because a statement of the case was issued to the Veteran on January 30, 2013, he had until April 1, 2013 to submit his substantive appeal.  See 38 C.F.R. §§ 20.302(b)(1), 20.305(b).  He submitted a substantive appeal dated March 25, 2013.  The substantive appeal was initially rejected by the RO as untimely because the RO did not receive it until April 12, 2013.  Following this rejection, the Veteran submitted a certified mail receipt confirming that his substantive appeal was postmarked March 25, 2013.  Pursuant to 38 C.F.R. § 20.305(a), a document "postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed."  The Veteran's appeal is therefore properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

The Veteran appeals the denial of his claims for service connection for degenerative joint disease, right first MTP joint, and for bone spurs on his left foot.  The Veteran claims his feet started hurting shortly after finishing his service and that they continued to hurt and worsened over the subsequent years (see Veteran's January 2011 notice of disagreement, January 2012 statement, and March 2013 substantive appeal).  He believes long-distance walking and training duties during his service caused his foot conditions.  Id.

The Veteran's medical records from his service do not show any foot pain or disability at that time.  The Veteran's 2010 VA medical records indicate an assessment of left heel pain and degenerative joint disease of the right first MTP joint.  The Veteran's 2011 Carolina Orthopaedic records indicate an impression of hallux rigidus in the right first MTP joint based on examination and review of x-rays.  The 2011 records note that the x-rays "show complete loss of joint space and while the main portions of the joint have good joint surfaces, the margins of the joint particularly dorsally and medially have bony overgrowth which could be amenable to debridement and cheilectomy to improve mobility."

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, given the facts above, a VA examination is warranted to determine the diagnoses of the Veteran's feet as well as whether any of those diagnoses are related to military service or manifested within a year following service.  The Veteran is competent to state that he engaged in long distance walking and training during his military service.  He is also competent to state that his foot pain began shortly after leaving service and continued and worsened over the years.  As discussed below, the record reflects that pertinent treatment records have not been associated with the claims folder.  Thus, the Board is unable to fully evaluate the credibility of the Veteran's assertions at this point.  The examiner is free to discuss whether there is any medical reason to accept or reject the Veteran's contentions.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Additionally, it appears that the Veteran's medical records are not complete.  The January 2011 rating decision refers to Salisbury VA Medical Center records from August 2006 through November 2010.  However, the January 2013 statement of the case only considered Salisbury VA Medical Center records from March 17, 2010 through July 27, 2010 and the Board's record only contains these four months of records.  The January 2011 rating decision also mentions an October 2009 x-ray of the Veteran's right foot that is not reflected in the medical records before the Board.  There may be other relevant records missing.  Thus, on remand, the AOJ should associate these VA treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession even if not associated with the claims folder).

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran the dates and locations for all of his VA treatment.  Thereafter, associate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system, including the August 2006 through November 2010 records from the Salisbury VA Medical Center and any VA Health Care records since November 2010.  

2.  Ask the Veteran to identify any other outstanding treatment records associated with his claimed disabilities, specifically any additional records from Carolina Orthopaedics, and obtain the necessary authorization forms.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine any diagnoses for the Veteran's left foot, including bone spurs or left heel pain, and the etiology of any diagnosis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

   A.  The examiner should identify any current diagnoses the Veteran has related to his left foot, including bone spurs or left heel pain, noted in his treatment records.

   B.  For any diagnosed condition of this nature, the examiner should opine as to:

   i.  whether the Veteran's disability first manifested in service; 

   ii.  whether the Veteran's disability manifested to a compensable degree within one year of service discharge (i.e., August 1968); OR

   iii.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to his military service, to include his time spent walking and conditioning during his service.  

In addressing these questions, the examiner should consider the Veteran's statements that he engaged in long distance walking and training during his time in service and that his foot pain began shortly after service discharge and continued and worsened over the years. 

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).  

The examiner must provide a complete rationale for any conclusions reached.

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine any diagnoses for the Veteran's right foot, including arthritis of the first MTP joint, and the etiology of any diagnosis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

   A.  The examiner should identify any current diagnoses the Veteran has related to his right foot, including arthritis of the first MTP joint, noted in his treatment records.

   B.  For any diagnosed condition of this nature, the examiner should opine as to:

   i.  whether the Veteran's disability first manifested in service; 

   ii.  whether the Veteran's disability manifested to a compensable degree within one year of service discharge (i.e., August 1968); OR 

   iii.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to his military service, to include his time spent walking and conditioning during his service.  

In addressing these questions, the examiner should consider the Veteran's statements that he engaged in long distance walking and training during his time in service and that his foot pain began shortly after service discharge and continued and worsened over the years. 

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).  

The examiner must provide a complete rationale for any conclusions reached.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative (if any) with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

